DETAILED ACTION
The receipt is acknowledged of applicant’s amendment filed 07/15/2022.

Claims 1-3, 6-16, 18, 20-21, 28 and 30-34 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-16, 18, 20-21, 28, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kochinke et al. (WO 91/15176, IDS filed 04/15/2020), Walder et al. (WO 2016/069396, IDS filed 04/15/2020) and the article by Martin et al. (“Polydimethylsiloxane/polyether-mixed macrodiol-based polyurethane elastomers: biostability”, currently provided).

Applicant Claims 
Claim 1 is directed to a transdermal delivery device comprising: 
at least one of a backing layer and a removable release liner;
an active layer supported by the at least one of the backing layer and the removable release liner, the active layer comprising: 
a polymer matrix, 
a therapeutically or cosmetically effective amount of an active agent dispersed in the polymer matrix, and 
a pressure sensitive adhesive incorporated in the polymer matrix; 
the polymer matrix comprising: 
(a) a thermoplastic polyurethane polymer, the thermoplastic polyurethane polymer comprising the reaction product of: 
(i) at least one of: 
a) a first polyether polyol A having a molecular weight of at least 3000 daltons, and 
b) a second polyether polyol B having a molecular weight of no more than 2500 daltons;
(ii) at least one of: 
c) a third polyol C having a molecular weight of up to 800 daltons, and 
d) a chain extender; 
(iii) a polyisocyanate; and 
(iv) optionally, a catalyst, and 
(b) optionally, a poly(meth)acrylate polymer,
wherein a ratio by weight of the thermoplastic polyurethane polymer to pressure sensitive adhesive in the active layer is from 1:10 to 2:1.

Claim 31 is directed to a method for the manufacture of a transdermal delivery device, comprising:
(I) forming a composition comprising: 
(a) a therapeutically or cosmetically effective amount of an active pharmaceutical and/or cosmetic ingredient; 
(b) a pressure sensitive adhesive selected from the group consisting of vinyl acetate acrylic pressure sensitive adhesives and silicone-based pressure sensitive adhesives; and 
(c) at least 20 wt. % of a thermoplastic polyurethane polymer, the thermoplastic polyurethane polymer comprising the reaction product of: 
(i) at least one of: 
a) a first polyether polyol A having a molecular weight of at least 3000 daltons, and 
b) a second polyether polyol B having a molecular weight of no more than 2500 daltons;
(ii) at least one of: 
c) a third polyol C having a molecular weight of up to 800 daltons, and 
d) a chain extender;
(iii) a polyisocyanate; and 
(iv) optionally, a catalyst;
(II) forming a multilayer structure in which the active layer composition forms an active layer intermediate a backing layer and a release liner, whereby the pressure sensitive adhesive is present in the active layer.

Claim 33 is directed to a transdermal delivery device, comprising: 
(i) a backing layer;
(ii) an integrated matrix comprising: 
(a) a therapeutically or cosmetically effective amount of an active pharmaceutical or cosmetic ingredient; 
(b) 20 to 70 wt. % of a thermoplastic polyurethane polymer, wherein said thermoplastic polyurethane polymer comprises the reaction product of: (i) a first polyether polyol having a molecular weight of at least 3000 daltons; (ii) optionally, a second polyether polyol having a molecular weight of no more than 2500 daltons; (iii) at least one of: a third polyol having a molecular weight of up to 800 daltons, and a chain extender; (iv) a polyisocyanate; and (v) optionally, a catalyst. 
(c) 30 to 80 wt. % of a pressure sensitive adhesive; wherein said combined adhesive and drug-containing carrier layer, has a first surface and a second surface, and said first surface of said integrated matrix is directly affixed to a surface of said backing layer; and 
(iii) a removable release liner; wherein said removable release liner is directly affixed to said second surface of said integrated matrix.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kochinke teaches transdermal device to deliver physostigmine, an acetylcholine esterase inhibitor.  The device comprises polymer matrix casted on a protective backing and covered by a release liner (abstract; page 8, lines 1-15; example 1). The polymer matrix made of thermoplastic polyurethane polymeric carrier. The thermoplastic polyurethane synthetized using hard segment polyisocyanate and polyether polyols soft segment, and chain extender e.g. 1,4-butanediol (page 8 and 9). Usually the polymer matrix comprises 20-25% polyurethane and 3-70% active agent (page 12, lines 1-20). Examples of the active agent includes physostigmine, nicotine, atropine, benztropine, and scopolamine (claims 1, 3-4). The polymer matrix has thickness of 240-300 µm (page 13, line 19). The polymer matrix can comprise acrylic or silicone polymer (page 10, lines 1-15). The use of other polymers in the polymer matrix suggests combination because it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose. See In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Kochinke teaches polyurethane polymer and teaches production of thermoplastic polyurethane by reacting polyisocyanate, chain extender and polyol, the reference does not explicitly the polyurethane can comprise more than one polyol of different molecular weights as claimed by claims 1, 31 and 33. While Kochinke suggests other polymers such as silicone and acrylate which teaches suitability of other polymers in polymer matrix, the reference does not explicitly teach combination of polyurethane with other pressure sensitive adhesive, as claimed by claims 1, 31 and 33, and ratio of other polymer to polyurethane as claimed by claim 1.
Walder teaches transdermal patch for delivery of active agents comprising thermoplastic polyurethane polymer film. The thermoplastic polyurethane film has flexibility, transparency, adherence, ability to deliver active agents to the skin, and does not leave residue on the skin after removal. The thermoplastic polyurethane film comprises at least 30 wt. % of a thermoplastic polyurethane polymer which is the reaction product of a first polyether polyol having a molecular weight of at least 3000 daltons, e.g. at least 4000 daltons, a second polyether polyol having a molecular weight of no more than 2500 daltons, e.g. no more than 2000 daltons, at least one of a third polyol having a molecular weight of up to 800 daltons, a chain extender, a diisocyanate, optionally, a catalyst. The film includes up to 5 wt. % water (abstract; ¶¶ 0005. 0006, 0007, 0019, 0026). The active agent is present in concentration of up to 10% of the polymer (¶¶ 0029-0030). The ratio of the molecular weight of the first polyol to the second polyol is at least 1.4:1. The weight ratio of the second polyol to the first polyol is 1:1 to 5:1  (¶¶ 0046-0049). The polyurethane polymer comprises hard segment and soft segment. Polyisocyanate forms hard segment of the polymer and polyols form the soft segment (¶¶ 0044, 0045). The hard segment forms 5-11% and the soft segment forms 84-94% of the polyurethane polymer (¶ 0063; claim 34). The chain extender has molecular weight of up to 2500 daltons (¶ 0050). The chain extender includes 1,4-butandiol and 1,10-decanediol (¶¶ 0068, 0071). The thermoplastic polyurethane polymer is blended with additional polymers, e.g. crosslinked polyacrylic acid polymer, i.e. pressure sensitive adhesive (¶¶ 0055-0057, 0205-0206; table 1). The thermoplastic polymer further comprises methyl methacrylate/butyl acrylate (¶ 0083). The active agents include scopolamine, atropine benztropine, and acetylcholine esterase inhibitors (¶¶ 0088, 0099). The thermoplastic polyurethane comprises excipients in amount of 0.1-10% (¶ 0031). 
Martin teaches polymer comprises polyurethane and silicone based polymer provides flexibility, strength and excellent biostability of the polymer. The reference teaches best results obtained from polymer comprises 80% silicone and 20% polyurethane (see entire document, and in particular the abstract, table 1 and conclusion). The amount of silicone and polyurethane as taught by the reference forms a ratio of silicone : polyurethane of 80:20, i.e. 4:1 that falls within the claimed ratio of 1:10 to 2:1.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal device comprising polymer matrix containing active agent and thermoplastic polyurethane as taught by Kochinke, and use the thermoplastic polyurethane composition taught by Walder that comprises more than one polyether polyols of different molecular weights and further comprises pressure sensitive adhesive. One would have been motivated to do so because Walder teaches such a thermoplastic polyurethane polymer has flexibility, transparency, adherence, ability to deliver active agents to the skin, and does not leave residue on the skin after removal. One would reasonably expect formulating transdermal device comprising polymer matrix containing active agent and thermoplastic polyurethane comprising more than one polyether polyol of different molecular weights wherein the thermoplastic polyurethane polymer has flexibility, transparency, adherence, ability to deliver active agents to the skin, and does not leave residue on the skin after removal.
Further, one having ordinary skill in the art would have provided a polymer matrix comprising the polyurethane taught by Kochinke and Walder that comprises polyurethane polymer and may comprise other polymer, and use polymer comprising silicone polymer and polyurethane polymer at a ratio of 4:1 as taught by Martine because Martin teaches such a ratio provides best flexibility, strength and biostability of the polymer.
Regarding the ratio of polyurethane to another polymer of 1:10 to 2:1 as claimed by claim 1, Martin teaches 1:4 that falls within the claimed ratio. 
Regarding the different polyols of different molecular weights as claimed by claims 1, 31-33, they are taught by Walder.
Regarding the amount of the pressure sensitive adhesive taught by claim 2, they are taught by Martin teaches 20%. Further, one having ordinary skill in the art would have been able to determine the amount of the pressure sensitive adhesive based on the desired adherence of the polymer matrix to the skin. 
Regarding the amount of thermoplastic polyurethane of more than 20% as claimed by claim 3, Kochinke teaches 20-25%, Walder teaches at least 30%, and teaches up to 80%.
Regarding the pressure sensitive adhesives claimed by claims 6 and 7, Walder teaches crosslinked acrylic adhesives claimed by claim 6. Applicants failed to show unexpected results obtained from acrylic acid vinyl acetate adhesive claimed by claim 7.
Regarding polymethacrylate polymers claimed by claims 8, 9, 11, and 34, Walder teaches methyl methacrylate/butyl acrylate.
Regarding the ratio of the polymethacrylate polymer to polyurethane as claimed by claim 10, Walder teaches generally the excipients can be in amount of 0.1-10%, and teaches 30% polyurethane, that embrace the claimed ratio of 1:100.
Regarding claim 12 that polymethacrylate polymer is at least 2%, Walder teaches generally the excipients can be in amount of 0.1-10%.
Regarding the amount of water not more than 10% as claimed by claim 13, Walder teaches not more than 5%.
Regarding claim 14 that polyurethane polymer comprises at least 4% hard segment and at least 90% soft segment, Walder teaches 5-11% and 75-94%, respectively.
Regarding chain extenders claimed by claim 15, they are taught by both Kochinke and Walder.
Regarding the ratios of different polyols and molecular weight of the extender as claimed by claim 16, all taught by Walder.
Regarding the thickness of the polymer matrix of up to 1 mm, Kochinke teaches 240-300 µm that falls within the claimed thickness.
Regarding the active agents claimed by claim 20, Kochinke teaches physostigmine which is acetylcholine esterase inhibitors, nicotine, atropine, benztropine, and scopolamine, and Walder teaches scopolamine, atropine benztropine, and acetylcholine esterase inhibitors.
Regarding the ingredients of the polyurethane and molecular weights as claimed by claim 21, all taught by Walder.
Regarding claim 28 that the polymer matrix is adhered to the backing layer or the release liner, this is taught by Kochinke.
Regarding the nominal method of using the transdermal device as claimed by claim 30, it is taught by both references.
Regarding the nominal steps and ingredients of making the transdermal device as claimed by claim 31, it is taught by Kochinke. 
Regarding the specific polymers claimed by claim 31, the claim recites silicone based polymer that is taught by Martin.
Regarding the amount of different ingredients and molecular weights of the polyols as claimed by claims 32 and 33, all taught by Walder.
Regarding the claimed amounts and ratios above, they all overlap or fall within the amounts and ratios taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Applicants argue that in Kochinke the pressure sensitive adhesive is in a separate layer from the active layer, Kochinke page 8 and example on page 13. There is no suggestion that the pressure sensitive adhesive of Kochinke be incorporated into a polymer matrix as claimed. Nor is there any suggestion that the polymer matrix of Kochinke includes a pressure sensitive adhesive.

In response to this argument, it is argued that Kochinke combined with Walder suggests polymer matrix comprising both polyurethane and acrylic polymer, Walder paragraphs [0055]-[0058], and example 1. 

Applicants recognizes that Walder teaches thermoplastic polyurethane polymer (TPU) film which comprises polyurethane polymer optionally blended in the dry film with one or more additional polymers, e.g. cross-linked poly(acrylic acid) polymers, at a weight ratio of TPU : cross- linked poly(acrylic acid) polymer(s) may be at least 5:1 or up to 100:1. Walder does not suggest that they may be a major constituent in relation to the TPU. As noted in the present specification at 271, the data in TABLE 2 suggest that the exemplary compositions should provide improved tackiness and/or peel over commercially available compositions, particularly when the PSA is present from 30 or 34 wt. % to 70 or 80 wt. %, i.e., a TPU:PSA ratio of 2:3:1 to 1:4. There is no suggestion in either reference of considering the tackiness or peel of an active layer and thus no motivation for a high ratio of PSA: TPU.

In response to this argument, it is argued that even if the pressure sensitive adhesive is taught by Walder as an optional ingredient, it is taught and part of the prior art and should be considered as part of the teaching of the reference. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Regarding the claimed ratio of TPU to other adhesives in the polymer composition, the newly cited reference Martin teaches ratio of 1:4 that falls within the claimed ratio. The combination of the cited references teaches the instantly claimed composition, and the references do not have to be combined for the same reasons for which applicants would have combined the references or to achieve the same results as applicants achieved, e.g. improved tackiness and/or peel over commercially available compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that claim 31 now recites a pressure sensitive adhesive selected from the group consisting of vinyl acetate acrylic pressure sensitive adhesives and silicone-based pressure sensitive adhesives. Neither Kochinke nor Walder suggests using such an adhesive. Regarding vinyl acetate acrylic pressure sensitive adhesives, the Examiner argues that “Applicants failed to show unexpected results obtained from acrylic acid vinyl acetate adhesive claimed by claim 7.” As evident from the examples, acrylic acid vinyl acetate pressure sensitive adhesives, such as Duro-tak® 387-2516, provide the composition with good tackiness. See Table 2. There is no suggestions that the carbomers disclosed in Walder, at ¶¶ 56-57, would provide this effect as they are not known for being tacky.

In response to this argument, it is argued that claims 6 and 31 recite not only vinyl acetate acrylic pressure sensitive adhesive, rather recite Markush group including silicone adhesive and other acrylic adhesive. Table 2 of the present invention does not show that the good tackiness is due to the acrylic acid vinyl acetate adhesive, it is property of the whole composition. Therefore, no unexpected result has been shown of using acrylic acid vinyl acetate copolymer claimed by claim 7.

Applicants argue that claim 33 recites a transdermal delivery device including an integrated matrix comprising: a therapeutically or cosmetically effective amount of an active pharmaceutical or cosmetic ingredient; 20 to 70 wt. % of a thermoplastic polyurethane polymer, and 30 to 80 wt. % of a pressure sensitive adhesive, providing a maximum TPU:PSA ratio of 70:30, i.e., less than 3:1. Neither reference suggests a matrix which includes at least 30 wt. % of a pressure sensitive adhesive.

In response to this argument, it is argued the newly cited reference, Martin, teaches the claimed ratio of the adhesive to TPU in the composition and teaches up to 80% as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./